Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 1 of 48



                        Exhibit A

                       Transcript
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 2 of 48



1                      UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE
2
                                     .          Chapter 11
3    IN RE:                          .
                                     .          Case No. 18-10512 (KBO)
4
     ZOHAR III, CORP., et al.,       .
5                                    .          Courtroom No. 6
                                     .          824 North Market Street
6                                    .          Wilmington, Delaware 19801
                                     .
7                       Debtors.     .          October 21, 2019
     . . . . . . . . . . . . . . . . .          2:00 P.M.
8
               TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
9                  BEFORE THE HONORABLE KAREN B. OWENS
                     UNITED STATES BANKRUPTCY JUDGE
10
     APPEARANCES:
11

12   For the Debtors:            James L. Patton, Jr., Esquire
                                 Robert S. Brady, Esquire
13                               Michael R. Nestor, Esquire
                                 Joseph M. Barry, Esquire
14                               Ryan M. Bartley, Esquire
                                 Shane M. Reil, Esquire
15                               YOUNG CONAWAY STARGATT & TAYLOR LLP
                                 Rodney Square
16                               1000 North King Street
                                 Wilmington, Delaware 19801
17

18

19   Audio Operator:             Electronically Recorded
                                 by Al Lugano, ECRO
20
     Transcription Company:      Reliable
21                               1007 N. Orange Street
                                 Wilmington, Delaware 19801
22                               (302)654-8080
                                 Email: gmatthews@reliable-co.com
23
     Proceedings recorded by electronic sound recording,
24
     transcript produced by transcription service.
25
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 3 of 48



1    APPEARANCES (Continued):

2    For the Zohar III           Brian J. Lohan, Esquire
     Noteholders:                ARNOLD & PORTER KAY SCHOLER LLP
3                                70 West Madison Street, Suite 4200
                                 Chicago, Illinois 60602
4

5    For White & Case LLP:       J. Christopher Shore, Esquire
                                 Brian Pfeiffer, Esquire
6                                WHITE & CASE LLP
                                 1221 Avenue of the Americas
7                                New York, New York 10020

8    For U.S. Bank:              John W. Weiss, Esquire
                                 ASLTON & BIRD LLP
9                                90 Park Avenue
                                 New York, New York 10016
10
     For Patriarch:              Ron E. Meisler, Esquire
11                               SKADDEN, ARPS, SLATE, MEAGHER
                                   & FLOM LLP
12                               155 N. Wacker Drive
                                 Chicago, Illinois 60606
13
     For Lynn Tilton:            Norman L. Pernick, Esquire
14                               COLE SCHOTZ P.C.
                                 500 Delaware Avenue, Suite 1410
15                               Wilmington, Delaware 19801

16

17

18

19

20

21

22

23

24

25
       Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 4 of 48
                                                                            3


1            (Proceedings commenced at 2:14 p.m.)

2            (Call to order of the court)

3                THE COURT:     Good afternoon, counsel.          This is

4    Judge Owens.    I understand the parties are on the line and

5    we’re here to discuss scheduling of the Zohar debtor’s motion

6    to transfer the Dura bankruptcy cases.

7                I’d like to hear from counsel to the Zohar debtors

8    first.

9                Counsel to Zohar?

10               THE CLERK:     Operator?

11               OPERATOR:    Yes.      We are connected and lines are

12   live.

13               THE CLERK:     Just make sure everyone is live.

14               THE COURT:     Is anyone on the line from Young

15   Conaway?

16               MR. PETRICK:     Your Honor, this is Greg Petrick.

17   Joe Barry was on shortly before.         I don’t know what happened

18   to him, but he should be on.

19               OPERATOR:    I am still showing his line is

20   connected and it is live.       He may want to check his mute

21   function.

22               MR. LOHAN:     Your Honor, this is Brian Lohan.            Mr.

23   Barry believes CourtCall dropped and he is reconnecting right

24   now.

25               THE COURT:     Okay.     Let’s pause a few moments.            I
       Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 5 of 48
                                                                            4


1    do want to hear from the Zohar debtors first.

2            (Pause)

3                 OPERATOR:    Mr. Barry is reconnected, Your Honor.

4                 THE COURT:    Okay.    Mr. Barry, are you on the line?

5                 MR. BARRY:    Judge Owens, I am.         I apologize.     I

6    got dropped by CourtCall.      I do apologize for the

7    inconvenience.     I guess I’m not starting my first appearance

8    before you on the right foot.        So, I do apologize.

9                 THE COURT:    No problem.      We thought it was on our

10   end.

11                So, we have not begun the hearing.            We were

12   waiting for you.      I’d like to hear from the Zohar debtors on

13   scheduling of the venue motion.

14                MR. BARRY:    Thank you, Your Honor.          I’d like to

15   give Your Honor an update as to what’s happened over the last

16   couple of days to kind of frame that up.            Before I do, there

17   is a couple of issues that will really frame-up with how we

18   proceed with the venue issue because this doesn’t just -- the

19   request to transfer venue under 1014 doesn’t just implicate

20   the first filing or the affiliate rules under venue.                 There

21   are two or three other issues that we think are implicated

22   and are critical to how we schedule this and how it gets

23   framed.

24                The first is Zohar is secured term loan lenders to

25   Dura.     We are the biggest creditors in those cases and I
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 6 of 48
                                                                       5


1    think that -- I don’t think that’s disputed by the parties.

2    As such we think that Your Honor has exclusive in rem

3    jurisdiction over Zohar’s liens and the claims under the

4    governing documents.    So, we think that’s going to be an

5    important factor between what happened last week, what

6    happens today and what happens in the near term.

7               The other issue is we now know that in the Dura

8    bankruptcy case, and you will hear more about this, I think,

9    in a minute and probably throughout the course of this

10   telephonic status conference that Ms. Tilton and her Ark

11   entity are proposing to fund Dura’s DIP and to buy Dura

12   through a sale process in that case, but that was done

13   without any consult with the Zohar’s.

14              As Your Honor is aware, we are currently the

15   Zohar’s, and Ms. Tilton and all are currently subject to a

16   court approved monetization process that defines a

17   monetization event as a sale or a refinancing which the sale

18   in the Dura cases would qualify as both.

19              Then the third, Your Honor, is that Judge

20   Mashburn, in Tennessee, at the first day hearing on Friday

21   asked that the parties, all of the parties, talk to you today

22   about the extent of his ability to grant relief in the

23   Tennessee case in light of Your Honor’s order granting our

24   emergency motion.

25              So, Your Honor, with all these things in mind I’d
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 7 of 48
                                                                       6


1    like to just launch into, sort of, what happened over the

2    last few days.

3                 After Your Honor entered the emergency order on

4    Thursday of last week the Zohar’s filed that order in the

5    Tennessee case so Judge Mashburn was on notice of it and had

6    the benefit of your ruling.       Thereafter, Dura rolled out its

7    first day throughout the course of the day and Judge Mashburn

8    set a hearing for 10:30 on Friday and issued what was,

9    essentially, an order to show cause as to why the debtors

10   hadn’t fully filed all their first day motions without

11   requesting the hearing without having all their first day

12   motions on file.

13                So, the DIP motion got filed around two o’clock

14   Tennessee time and at that point it was confirmed that the

15   DIP was coming from Ms. Tilton.        Again, Your Honor, just the

16   cap structure of Dura, Ms. Tilton holds the ABL in the amount

17   of about $26.7 million dollars.        And the Zohar’s hold the

18   term loan debt in the amount of about $105 million dollars.

19   So, again, we’re by far the largest creditor in the Dura

20   case.

21                Some important features of the DIP were $50

22   million dollars of new money plus a roll-up of the Tilton

23   held ABL, twenty of which was going to be rolled up on the

24   first day.    Non-consensual priming of the Zohar’s as to the

25   term loan collateral released by Dura, Tilton and her
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 8 of 48
                                                                          7


1    affiliated entities payment of various unquantified fees and

2    expenses to Ms. Tilton, a good faith finding, and the

3    financing was conditioned on Ms. Tilton or one of her

4    entities being designated as the stalking horse, and any bid

5    protections approved by her in her sole and absolute

6    discretion.

7               So, again, you know, our initial concerns with

8    this were Your Honor’s jurisdiction under 1334(e) since this

9    was clearly going to be a non-consensual priming situation,

10   and financing and proposed sale absent consent or

11   consultation with the Zohar’s violates the monetization

12   protocol in our case.

13              Judge Mashburn opened the hearing expressing

14   concern about your order and the extent to which he could

15   enter any relief at all including, you know, procedurally

16   joint administration and the like.         We, I and Mr. Lohan on

17   behalf of Barton Hill, advised the court, you know, that we

18   weren’t there to prevent any necessary relief.             We were

19   supportive of the restructuring efforts.           We weren’t there

20   to, you know, essentially burn the house down and we weren’t

21   going to stand in the way of critical operational relief to

22   the extent Judge Mashburn was comfortable entering it.

23              We did remind Judge Mashburn that we believe under

24   1334(e) he could not prime us.       He also raised to the extent

25   to which the automatic stay could apply.           We advised him
       Case 19-12378-KBO   Doc 138-1   Filed 10/22/19    Page 9 of 48
                                                                          8


1    again that the proposed sale process violated the

2    monetization process in the Zohar cases.

3               The court -- Judge Mashburn allowed the parties

4    multiple breaks to see if we could, you know, resolve the DIP

5    in a mutually satisfactory way.        At several points Barton

6    Hill stepped up and offered to provide an alternative DIP of

7    $5 to $10 million dollars without the over-reaching

8    protections Ms. Tilton was demanding, and offered to do it on

9    a five-page order and not priming Tilton at all.              Ms. Tilton

10   and the debtors would not agree.

11              Judge Mashburn’s view at that point, Your Honor,

12   was that he simply couldn’t force Dura to borrower on a DIP

13   that they didn’t want.     So, we had quite a show-down in

14   Tennessee that lasted all day.       We had Your Honor’s order

15   limiting what Judge Mashburn could do.             We had the

16   jurisdictional constraint under, among others, 1334.               We had

17   the fact that Tilton’s proposed sale financing violated the

18   settlement agreement in the monetization protocol in

19   Delaware, but we also had, you know, a company that was

20   desperate for financing and by all accounts wouldn’t have

21   survived the weekend without some accommodation.

22              So, throughout the day Judge Mashburn expressed

23   things like it appeared people were playing a game of

24   chicken.   After probably six or so hours of negotiation Judge

25   Mashburn expressed a significant concern that Ms. Tilton was
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 10 of 48
                                                                       9


1    holding up the process unless or until she was designated as

2    the stalking horse bidder.       And ultimately, at the end of the

3    day, Ms. Tilton modified the demands placed in the interim

4    DIP from Friday till Wednesday of this week, and she deferred

5    her request for the roll-up and she deferred her request to

6    be named as a stalking horse as a condition to the financing.

7    The debtor reduced its interim funding request to $10 million

8    dollars.    And we advised Judge Mashburn, given the

9    criticality of having funding for Dura, we wouldn’t stand in

10   the way, but nonetheless reserved all of our rights and

11   continued to voice our ongoing concerns.

12                So, when I say defer that means that Judge

13   Mashburn has now scheduled the hearing for Wednesday in

14   Tennessee where the totality of the funding request from Ms.

15   Tilton will be heard on a second interim basis including the

16   requirement that she be designated as the stalking horse and

17   that the interim roll-up occur on Wednesday.

18                So, as I mentioned earlier, Your Honor, Judge

19   Mashburn closed the hearing by asking us to seek clarity from

20   you on what he can and cannot do under your emergency.            We

21   think that we would hopefully be able to cover that with you

22   today.     We also think, again, there are other limitations

23   beyond your order including 1334 and the monetization

24   process.

25                So, that takes us through Friday and the weekend,
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 11 of 48
                                                                       10


1    Your Honor.     Barton Hill has been working pretty tirelessly

2    on an alternative DIP that would, as I understand it, what

3    they’re working on, take out Ms. Tilton’s ABL and offer the

4    debtor the same level of financing being offered under the

5    current debt facility.    They’re currently working on getting

6    diligence from Dura and the hope would be that Barton Hill

7    emerges prior to Wednesday with an alternative financing

8    package to take out Ms. Tilton.       There likely won’t have a

9    lot of the case control measures that we have in the existing

10   DIP facility.

11                If not, and here’s, I think, where the rubber

12   meets the road, we’re going to have another show-down in

13   Tennessee on Wednesday.     If Ms. Tilton is moving forward with

14   the roll-up, the good faith findings, the designated stalking

15   horse requirements, the release that’s in the DIP, all of

16   which, again, we think are constraining under both

17   statutorily and under the court order here in Delaware.

18                So, we did have our meet and confer yesterday with

19   Dura, as you had requested.      We asked, if it’s possible, to

20   defer Wednesday’s hearing, but we were told that the debtor,

21   being Dura, needs additional borrowing to get passed

22   Wednesday.    We have to see if Ms. Tilton would agree to fund

23   beyond Wednesday on the same terms that Judge Mashburn

24   approved on Friday, and we don’t know the answer to that, so

25   that you could have more time to adjudicate the venue issue.
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 12 of 48
                                                                       11


1               So, we think, Your Honor, currently it seems we’re

2    hurling forward towards a contested DIP hearing in Nashville

3    on Wednesday.   That’s going to put Judge Mashburn, once

4    again, in an untenable position because we think the Zohar’s

5    are going to have to object to the DIP, but we understand

6    that Dura needs financing.

7               So, unless we have either an agreement from Ms.

8    Tilton to either fund beyond Wednesday on the same terms that

9    were approved Friday or on agreement to further defer some of

10   these bells and whistles in her DIP.         One of those two, in

11   our view, I think, unless one of those two happens the only

12   thing that we see being -- you know, the result is we think

13   we’re going to have to ask you to try to adjudicate the venue

14   issues on or before Wednesday; otherwise, we’re going to have

15   this showdown where Judge Mashburn is limited on what he can

16   do.

17              The DIP lender is unwilling to give up, at least,

18   until we resolve the venue issue, the various case

19   controlling demands that she’s put in the DIP facility.           And

20   the debtors are being put in a position of, you know, giving

21   in on matters that could forever prejudice in our bankrupty

22   case here in Delaware or stand in the way of funding, you

23   know, a desperate company that we have a significant stake

24   in.

25              So, you know, our request, Your Honor, would be,
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 13 of 48
                                                                          12


1    you know, if at all possible, we would like to try to get an

2    adjudication of the venue issue as soon as possible and if

3    that could happen on or before Wednesday that would be our

4    ask unless Ms. Tilton is willing to defer the various case

5    control requirements in her DIP or to further lend under the

6    existing interim order that Judge Mashburn approved on

7    Friday.

8                THE COURT:     And, I’m sorry, can you clarify, I

9    wasn’t following, the designated stalking horse requirement?

10   So, in the DIP in Tennessee is it a milestone, sort of, term

11   or is it part of the DIP order, Ms. Tilton or her entities

12   would be designated as the stalking horse.

13               MR. BARRY:     Ms. Tilton has sole discretion over

14   the approval of the bidding procedures including designating

15   herself as the stalking horse bidder.

16               THE COURT:     Within the DIP order.         So, Judge

17   Mashburn would be deciding that issue on Wednesday.

18               MR. BARRY:     Correct.

19               MR. MEISLER:     Your Honor, Ron Meisler of Skadden

20   Arps on behalf of the funds affiliated with Ms. Tilton that

21   are providing the DIP loans.

22               Mr. Barry has it wrong, Your Honor.            You had it

23   right.    It’s a milestone.      So, Mr. Barry did have it right

24   that we have currently sole discretion rights and we’re

25   working with the debtors.        They’ve also asked us to open the
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 14 of 48
                                                                          13


1    sole discretion to just reasonable acceptance; we’re working

2    on that.

3               The termination rights or the events of default

4    would not trigger from now until the bid procedures hearing

5    so long as the debtors did file bid procedures motion.               That

6    in and of itself is also a milestone that would be, not now,

7    but at Wednesday’s hearing.      The only milestone that would be

8    up between now and November 12th, which is the proposed bid

9    procedures hearing, is just the debtors filing bid procedures

10   motions.

11              THE COURT:    So, I haven’t seen any of the

12   paperwork that’s been filed in Tennessee.           So, I want to be

13   crystal clear as to what he is approving in connection with

14   the DIP.   I’m sorry if I am just not quick on the uptake

15   here.   So, in connection with the DIP motion Judge Mashburn

16   would be approving milestones only that the bid procedures

17   motions need to be filed or is he approving in addition to

18   those milestones that Ms. Tilton, as a condition of the DIP

19   would have sole authority to direct the -- to approve the bid

20   procedures and to, I guess -- well, it sounds like she would

21   not be designated as a stalking horse on Wednesday.               So, I

22   want complete clarity as to what he will be seeking because I

23   am not following what is going on right now in connection

24   with those points.

25              MR. BARRY:    Your Honor, this is Joe Barry.
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 15 of 48
                                                                             14


1               The term sheet that is attached to the DIP motion

2    provides that the proceeds of the new money DIP loans and the

3    cash collateral are available subject to in pursuit of what

4    is defined as an acceptable 363 sale.          And acceptable 363

5    sales is defined as the DIP administrative agent, i.e. Ms.

6    Tilton, shall have reviewed and approved in writing and have

7    sole and absolute discretion any bid procedures and stalking

8    horse asset purchase agreement.

9               And it’s our understanding that Ms. Tilton has

10   designated or intends to designate herself or one of her

11   entities as the stalking horse bidder.             So, as I read this

12   the condition to the new money financing is the pursuit of a

13   sale process that’s in Ms. Tilton’s sole and absolute

14   discretion which includes the designation of her as the

15   stalking horse.

16              THE COURT:     Okay.    So, if that wasn’t approved it

17   would be an event of default?

18              MS. MEISLER:     Your Honor, this is Ron Meisler of

19   Skadden Arps on behalf of the proposed DIP lender in the Dura

20   bankruptcy.

21              THE COURT:     Thank you.

22              MR. MEISLER:     Right now, for the $10 million

23   dollars that’s been put in, there is no conditioning to any

24   sort of stalking horse or any sort of sale process.                We

25   agreed to that on Friday.        When this goes forward on
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 16 of 48
                                                                        15


1    Wednesday, yes, we are asking for certain rights with respect

2    to pushing the process forward.        And inclusive of pushing the

3    process forward is moving forward with the stalking horse

4    proposal that we’re negotiating with the debtors.

5                 Your Honor, it’s very important to understand that

6    as part of our proposal, as part of our sale proposal we’re

7    assuming all the trade, we’re assuming all the employee

8    obligations.     And so, we believe that we’re not only setting

9    a floor for the process, but we’re giving a lot of comfort to

10   critical stakeholders to make sure that the company hangs

11   together.

12                So, yes, it’s true that we are asking and

13   requiring the debtors, as a condition to funding if we make

14   it to the next draw that they push forward on the bid

15   procedures.     And it’s true that we have currently in our term

16   sheet, still to be negotiated because those terms are not

17   applicable right now, but we have terms that give us sole

18   consent rights on what the bid procedures look like and,

19   obviously, we have sole consent rights on what the purchase

20   agreement looks like because we got to agree to it with the

21   debtors.     And for that matter the debtors had sole discretion

22   rights to.

23                Between the moment in time that the debtors filed

24   the bid procedures motion, until we’re back in front of Judge

25   Mashburn on November 12th the debtors, as would be the case
      Case 19-12378-KBO   Doc 138-1      Filed 10/22/19   Page 17 of 48
                                                                              16


1    in any forum, they are not obligated on the purchase

2    agreement.    They are not obligated on the bid procedures.

3    And there is no hair trigger that we could trip the DIP

4    between Wednesday’s hearing, assuming that the debtors get

5    what they asked for, and November 12th other than just

6    continuing to push forward.

7                 If the debtors get a better offer, a higher and

8    better offer in the interim then I’m sure we’re going to be

9    negotiating, and that party who provides that higher and

10   better offer they will presumably also provide a competing

11   DIP on better terms.

12                THE COURT:     So, Mr. Meisler, the bid procedures --

13                MR. MEISLER:     I’m sorry, Your Honor.

14                THE COURT:     -- hearing is going to be proposed to

15   be heard on November 12th?

16                MR. MEISLER:     Correct, Your Honor.

17                THE COURT:     Okay.    Thank you.

18                MR. MEISLER:     And, Your Honor, while Skadden, and

19   myself, and my colleagues we have not been before Your Honor

20   in connection with the settlement agreement.               Your Honor, I

21   do want you to take comfort that we looked at that settlement

22   agreement, we studied that settlement agreement.                And in

23   Paragraph 20, specifically, it makes it clear that a

24   financing, after the expiration of the fifteen months window,

25   is permissible because, in face, even during the fifteen-
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 18 of 48
                                                                              17


1    month window Ms. Tilton was permitted to provide financing,

2    but it was subject to first consulting with the CRO, not

3    consent, consulting.

4               Now that the fifteen month window has expired Ms.

5    Tilton has her right and she can use one of her funds, it’s

6    not Ms. Tilton giving the loan, but it’s one of the funds

7    that’s providing the loan, and it’s clear in the settlement

8    agreement that Ms. Tilton can act in the best interest of the

9    portfolio companies as can the Zohar with respect to the

10   Zohar funds.

11              It is also clear that upon the expiration of the

12   fifteen-month window Paragraph 25, all parties to the Chapter

13   11 cases referring to Zohar shall have and may exercise any

14   and all rights available under applicable law.             Your Honor,

15   from our -- what we did in proposing the DIP and doing what

16   we need to do to protect the value of Dura was straight down

17   the middle permissible by the settlement agreement.                We,

18   otherwise, wouldn’t have proposed it.

19              Thank you, Your Honor.

20              THE COURT:     I understand.       I make no comment as to

21   the basis by which the proposed DIP lender for Dura has made

22   those proposals, but I appreciate your explanation of the

23   settlement agreement.

24              Okay.     I’d like to hear from the Dura debtors in

25   connection with scheduling the venue transfer motion.
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 19 of 48
                                                                           18


1               MR. BENNETT:     Yes, Your Honor; it’s Ryan Bennett

2    of Kirkland & Ellis on behalf of the Dura debtors.                I haven’t

3    had the privilege to appear before you before and thank you

4    for granting the pro hac today.

5               THE COURT:     You’re welcome.

6               MR. BENNETT:     Your Honor, Mr. Barry said a number

7    of things today and also in the venue motion that they filed.

8    I just would like, if I could, the brief opportunity to step

9    back and give the court some context as it relates to the

10   company’s, you know, decision to file where and the need to

11   re-empower the national court so that we can get the relief

12   that, you know, the company, the operating company needs

13   while venue determination is pending.

14              I think one of the things we wanted to address to

15   the court as an initial matter is that as to venue the

16   company, its advisors, its independent directors we all

17   greatly respect Delaware, you know, the bench, the bar.

18   Prior to Dura I personally filed my last three cases in

19   Delaware and they all went wonderfully.

20              In this case, for the Dura debtors we have

21   independent directors who are very experienced in a fiduciary

22   capacity who exercise their business judgment, filed in the

23   District of Tennessee.    Not to avoid Delaware, but to

24   distance the operating companies from the various Zohar

25   disputes that have caused the company a lot of turmoil.
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 20 of 48
                                                                       19


1    Instead, to be closer to the company’s substantial

2    operations, employees, customers and vendors that are in

3    Tennessee.

4                 You know, leading up to our bankruptcy, Dura’s

5    bankruptcy, you know, our financial position suffered on a

6    number of fronts due to this Zohar over-hang.            Our customers

7    placed us on no bid status.      Our vendors contracted our trade

8    terms.   We lost credit insurance.       You know, there is just a

9    general cloud over the whole company.         It put our operations

10   in real peril.    It also had a fight and an agreement that,

11   you know, we’re not a party to.

12                So, that limited our ability to effect adequate

13   restructuring transactions.      So, in light of that the

14   independent directors chose to file in Tennessee, you know,

15   to really distance ourselves from the Zohar over-hang and to

16   put ourselves, really, in proximity with that which we wanted

17   to realize value from, the operations of the business, our

18   customer relationships.

19                I mean we have two out of our five U.S.

20   manufacturing facilities are in Tennessee.           Over 300 of our

21   800 U.S. employees are in Tennessee.         We’ve got over twenty

22   different OEM manufacturing facilities that we service in

23   Tennessee and over 400 Tennessee based vendors that provide

24   us with raw materials and other goods in that community.

25   Conversely, you know, we have no facilities in Delaware with
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 21 of 48
                                                                       20


1    no employees, no customers.      All we have is this damaging

2    overhang that, you know, we’re trying to get away from.

3               So, you know, our view, Judge, is under the

4    supervision of the Tennessee Bankruptcy Court and, you know,

5    the direction of these two independent directors I mentioned

6    that we would seek to maximize value in that context through

7    what, you know, should be an undisputed orally and

8    transparent sale process in bankruptcy court.            I’m not sure

9    any of the folks on the other side pushing for venue transfer

10   would disagree with that notion.        It’s just an issue of

11   where.

12              And for the reasons I said, I think that the

13   company has decided it would be better served and value

14   better maximized in that location.        Then, however, the sale

15   panned out, right -- again, very equipped, experienced

16   bankruptcy judges would supervise that.           However, the sale

17   panned out, what kind of proceeds were obtained through that

18   process would then flow-up to whomever is entitled to those

19   proceeds, right, on the waterfall, their lender or their

20   equity holder.

21              So, with that, like I said, we didn’t have a lot

22   of out-of-court options in light of the overhang, but we were

23   able to obtain the Patriarch DIP which helped stabilize very

24   necessary operational needs including simple things like

25   simple, but extremely important things like employee payroll
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 22 of 48
                                                                        21


1    and customer commitments that we, otherwise, would not have

2    the liquidity for.

3                Then, you know, that came with it, as has been

4    discussed, a stalking horse bid, but rather then view that as

5    some kind of burden, right, it actually is a benefit to the

6    company and its how the independent directors looked at it.

7    Here, we have a scenario where we can communicate to our

8    customers who are sensitive and concerned about Dura’s

9    future.    Our employees, likewise, and the vendors we’ve been

10   relying upon.   We can communicate that there is a well-

11   equipped operator, experienced operator that can take the

12   company and manage their contracts, and administer their jobs

13   and the future of the company.

14               So, that’s a big message, a valuable message.            As

15   Mr. Meisler pointed out, I mean this proposed stalking horse

16   does propose to take out, to assume all the trade obligations

17   or, substantially, all the trade obligations.            That is a big

18   message that really results in a lot of stability for our

19   company.   You know, we’re not like the Zohar debtors.            We’re

20   not just a financial tool or a fund.         We actually have a

21   tremendous amount of operational sensitivity points on the

22   labor front, the supply front and the production front that

23   we have to keep in mind and the, kind of, messaging that we

24   can deliver with that stalking horse proposal is exactly what

25   we need independent directors to turn and was the right
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 23 of 48
                                                                          22


1    course.

2               Mr. Meisler pointed out earlier, you know, it is

3    just right now seeking approval of a stalking horse and the

4    company could decide, consistent with its fiduciary

5    obligations, to pursue a different path, pursue a different

6    lender, pursue a different purchaser and have that

7    flexibility in bankruptcy.        So, if the Barton Hill creditors

8    want to mature their proposal in a way that provides the Dura

9    debtors with the same level of comfort and certainty that the

10   Patriarch currently does then we’ll have the ability to

11   pursue that, right, without putting the company in peril by,

12   you know, playing the game of chicken as Judge Mashburn

13   mentioned last week.

14              So, you know, on the venue front, and we filed a

15   paper this morning.     You can see some of our issues in

16   addition to the proximity to the creditors, and customers and

17   if it all goes toward the venue argument which we will

18   eventually brief.     It was also predicate issues of whether

19   we’re even subject to Rule 1014 on account of an affiliate

20   status.   And, you know, there’s, obviously, if Your Honor is

21   aware, a big dispute about the ownership of the beneficial

22   and controlled security.      The non-debtor that sits above us,

23   Dura buyer.   That is its own substantive litigation to figure

24   out who owns what and could be an affiliate.             Likewise,

25   there’s a stipulation in the term loan agreement with the
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 24 of 48
                                                                        23


1    Zohar’s where they recognize that we’re not an affiliate.

2    So, the point being that’s its own, kind of, drawn out

3    process to even see whether 1014 applies.

4                 THE COURT:     But, Mr. Bennet, that’s where we are.

5    So, we have a pending Dura bankruptcy case that may or may

6    not be an affiliate.      And I am faced and have in my

7    possession a venue transfer motion under 1014(b).             So, we

8    need to go ahead and we’re going to have to schedule a venue

9    motion, and it sounds like the predicate issue is going to be

10   ownership.    It’s going to be, perhaps, an answer to the

11   question that has been in the ethers for eighteen months

12   which are these portfolio company’s affiliates of Zohar

13   funds.    And he issues that were disputed outside of

14   bankruptcy court before the Zohar funds landed in Delaware

15   Bankruptcy Court before my appointment.           It sounds like some

16   of those may come to fruition.

17                So, I guess what I need to hear from the parties

18   and it sounds like after reading your submission is that you

19   would just like to schedule the venue motion on regular

20   notice.   So, we would be looking sometime around November,

21   beginning of November, is that correct?

22                MR. BENNETT:    That’s correct, Judge.         We don’t see

23   the urgency here, right.      I mean we have, like I said, an

24   equipped bankruptcy judge in Tennessee and if he is re-

25   empowered to hear our request for relief down there that, you
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 25 of 48
                                                                        24


1    know, we can continue to proceed as debtors-in-possession.

2    You know, again, the operating company point, I mean there is

3    a lot of sensitivities when you’re an operating company and

4    you have all -- as Your Honor is aware if you have all these

5    different commercial components to the company that we need

6    to look out for and we need to have a bankruptcy judge that’s

7    empowered to provide us with that relief and not feel, in his

8    own words, enjoined in that context.

9                So, while we’re proceeding forward on an orderly

10   schedule for a venue determination we can go do things like

11   go down to the bankruptcy court this week and seek debtor-in-

12   possession financing whether that’s staying on course with

13   the Patriarch course approach or altering and going with

14   Barton Hill because they have been able to put something

15   together.

16               In either case our company’s stability can’t go on

17   a week to week basis, you know, with financing that may or

18   may not happen.    And last week was dangerously close.           And

19   we’re hoping that we’re able to liberate the process in

20   return to, kind of, a standard Chapter 11 approach while Your

21   Honor decides venue. And when Your Honor decides that that

22   will be where we’ll end up.

23               THE COURT:   Thank you. Does anyone else wish to be

24   heard on behalf of -- excuse me, to discuss scheduling of the

25   transfer motion?
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 26 of 48
                                                                           25


1                 MR. LOHAN:   Yes, Your Honor.        This is Brian Lohan.

2    I represent the controlling class, one of its members Barton

3    Hill, a name who’s been tossed around, you know, on this

4    call, and in this matter.

5                 We have proposed an alternative DIP.           We were

6    pretty flexible during last Friday’s hearing on the

7    structure.    We believed that the -- you know, we don’t need

8    to rehash everything that’s been said, but we believe that

9    the Patriarch proposed DIP, essentially, tied the debtors’

10   hand on the stalking horse in a process, and we believe that

11   was directly in conflict with the settlement agreement that

12   we entered into in the Zohar bankruptcy cases.

13                And we did propose a junior DIP to try to, you

14   know, align with your ruling to Judge Mashburn to do what was

15   necessary to avoid immediate and irreparable harm, nothing

16   further. We tried to, you know, kind of bridge us to a

17   hearing on venue.

18                We’ve been working through the weekend to propose

19   that would take Ms. Tilton’s ABL and eliminate some of the

20   obstacles that we ran into on Friday.         But, most importantly,

21   would maintain maximum flexibility for an open and

22   transparent sale process including through a, you know, a

23   process where debtors could, you know, outside, you know, the

24   threat of an event of default the termination what a process

25   to identify a stalking horse bidder with maybe a little bit
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 27 of 48
                                                                          26


1    more time.

2                 And, you know, we think the venue issue should be

3    decided sooner rather than later because we’re going into

4    Wednesday’s hearing and, you know, wherever it’s going to

5    take place, but presumably, at this point, Nashville, and you

6    know we have an order by Your Honor that says, you know,

7    Judge Mashburn can only do anything that’s necessary to avoid

8    immediate and irreparable harm.

9                 And, you know, as you’ve heard his call, our DIP

10   is going to have to take out Ms. Tilton’s ABL.            And what we

11   don’t want -- we think that’s good for the process.               We think

12   that’s good for the Dura debtors.        We think that’s good for

13   the debtors before Your Honor, but we don’t want Judge

14   Mashburn to have a reservation given in light of the order.

15                Now, I think we can stall for that if that’s an

16   issue after the hearing you on scheduling, but those are the

17   types -- and even in our DIP we’re going to require the

18   debtors to file bid procedures not tied to a stalking horse,

19   but we believe a process should begin -- a marketing process

20   should begin immediately for this company.           And, you know,

21   those things are going to have to take place whether it’s the

22   Barton Hill DIP, which we hope its our DIP or its the

23   Patriarch DIP.

24                So on scheduling, I would urge Your Honor to

25   schedule the venue hearing sooner rather than later because a
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 28 of 48
                                                                           27


1    lot will have to start happening in order for the case to be

2    successful.

3                 THE COURT:     Thank you.

4                 Does anyone else wish to be heard in connection

5    with the scheduling of the venue motion?

6                 UNIDENTIFIED SPEAKER:       Yes, Your Honor.         Okay.

7    I’ll let Mr. Meisler go next.

8                 MR. MEISLER:    Yeah, Ron Meisler on behalf of the

9    proposed Dura DIP lender.

10                Your Honor, I just want to make clear, in

11   particular, that with respect to the characterization by Mr.

12   Barry, he said, and I will quote, the DIP loan is subject to

13   a monetization process.

14                Your Honor, I just want to be sure you’re aware

15   that that’s not correct.      I’m sure it was inadvertent by Mr.

16   Barry, but Paragraph 8 of the settlement agreement makes it

17   clear that the financing that’s subject to the monetization

18   process is one where it refinances the debtors’ interest in a

19   portfolio company.    DIP financing does not do that.              And so,

20   the DIP financing is not subject to the monetization process.

21                I also want it to be clear too that there are a

22   few other points that I think Mr. Barry surely inadvertently

23   misstated.    And that is that the “relief of Tilton.”              That’s

24   not the case.    That’s overbroad and purposely obfuscates what

25   it does.
      Case 19-12378-KBO    Doc 138-1    Filed 10/22/19   Page 29 of 48
                                                                             28


1                It’s a typical provision of a DIP order that says

2    that the lender in its capacity as lender is released. We see

3    it all the time.     It’s just from the company to the lender.

4    It’s a typical concession made by a borrower who’s getting

5    consideration in the form of a loan from a lender.                  And so,

6    it solely releases that the lender in its capacity as lender

7    and it’s Dura only.

8                So, I wanted to be clear on that there’s not some

9    sort of overbroad massive relief of any and all claims by all

10   parties.    It’s just -- that’s just not the case.

11               And then, finally, on the statement that it was

12   “non-consensual priming”, that’s really an issue for Judge

13   Mashburn.   But to be sure in the intercreditor agreement what

14   we proposed was there’s right down the middle of the

15   intercreditor agreement, they already agreed to it.                  It’s

16   what’s in the intercreditor agreement.

17               And so, Your Honor, I think those three points are

18   really important for you to keep in mind because, at least,

19   from our perspective, between now and November 12th, we just

20   don’t even think it’s an issue whatsoever with respect to any

21   sort of friction between whatever the settlement agreement

22   might say and what’s happening in the Tennessee court.

23               Thank you, Your Honor.

24               THE COURT:     Okay.    Thank you.

25               MR. PERNICK:     And, Your Honor, this is Norm
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 30 of 48
                                                                        29


1    Pernick from Cole Schotz on behalf of the Patriarch

2    stakeholders and Lynn Tilton personally.

3                  THE COURT:     Yes, Mr. Pernick.

4                  MR. PERNICK:    Thank you, Your Honor.

5                  I wanted to answer Your Honor’s question about the

6    venue motion and, if I could, if you’ll indulge me, there are

7    a couple of other comments in response left out from the

8    things that Mr. Barry indicated in his presentation.

9                  First of all, we don’t take a position on debtors’

10   venue motion other than we reserve the right to respond and,

11   of course, we will respond to the allegations that the

12   debtors made regarding Ms. Tilton’s conduct in this regard,

13   including compliance with the court’s order, but that’s for

14   another day, but I wanted the court to know that we’re not

15   going to take a position on the motion itself as to what the

16   merits are.

17                 Second, as to the Dura debtors’ request for relief

18   from the court’s prior order on venue to authorize the

19   Tennessee Judge to enter a broader relief with respect to the

20   DIP financing and the stalking horse bid.            We’re also not

21   going to take a position on that.

22                 I want to say a couple of things about or provide

23   the court with a little bit more flushing out of background

24   around some of the allegations that were stated.

25                 First of all, Ms. Tilton has an obligation under
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 31 of 48
                                                                       30


1    the settlement agreement and the court’s ruling to

2    participate in a joint monetization process, but she also has

3    a duty as a fiduciary to Dura.       So recognizing those various

4    interests, competing or even just appear as such, Ms. Tilton

5    did the right thing and she established an independent

6    process.

7               The company, Dura, hired two well-known, well

8    qualified independent directors and provided them with the

9    resources to hire competent legal and financial advisors.

10   The independent directors are making gains for the Dura

11   debtor, not Ms. Tilton.

12              She did the right thing in finding competent

13   directors to guide the company through this extraordinarily

14   challenging time.    The independent directors exercised an

15   independent and informed judgment, cannot now be used against

16   her.

17              I want to emphasize that Ms. Tilton will comply

18   with the court’s order requiring her to participate in a

19   joint monetization process.      I’m sure that argument is for

20   another day, but I wanted to just reassure the court and the

21   parties on the phone about that.

22              Second, Ms. Tilton was well within the terms of

23   the settlement agreement to provide for the independent

24   directors and charge them with evaluating strategic

25   alternatives for Dura.    As Mr. Bennett noted, Dura is an
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 32 of 48
                                                                            31


1    independent breathing living company of its own.              The filing

2    of Dura did not come as a surprise to the Zohar debtors as

3    Ms. Tilton shared with Mr. Katzenstein and Mr. Farnan on

4    several occasions the impossible position in which Dura has

5    been placed, operating with no expense and (indiscernible),

6    hundred plus million dollar loan facility and inability to

7    obtain a clean auditor as a result, while the creditor

8    (indiscernible).     All these mounting issues were communicated

9    timely to the Zohar debtors’ representatives.

10              Third, while it’s not time to talk about the

11   stalking horse bid, Ms. Tilton purposely submitting the

12   stalking horse bid was to calm the trade of the employees.

13   And I’m not going to belabor this point because I thought Mr.

14   Bennett went through it pretty well and explained it to the

15   court, but that is the purpose.

16              Ms. Tilton is the CEO of this company.              She’s

17   charged with its well-being from an operational standpoint

18   and that is the purpose of, at least, here intent of the

19   stalking horse bid.

20              There is nothing inconsistent in the proposed DIP

21   financing and stalking horse bid with a joint process ordered

22   by the court.   I’m sure we’ll talk about that another day.

23   But the independent director and the CRO are not excluded

24   from the bid process.     The DIP is not a refinancing under the

25   settlement agreement, as it doesn’t serve to monetize the
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 33 of 48
                                                                        32


1    Zohar.

2                 The refinancing reference or refinancing of Dura’s

3    debt.    And so, I think it’s important just -- I know the

4    court is being inundated with a lot of information that you

5    weren’t necessarily aware of before and we thought it would

6    be helpful    to you to, at least, hear the different party’s

7    perspective on why certain actions were taken.

8                 I appreciate your time.

9                 THE COURT:   Okay.    Thank you, Mr. Pernick.

10                Is there anyone else who wishes to be heard in

11   connection with the scheduling of the venue motion and, if

12   not, I will allow Mr. Barry to have the last word?

13                MR. SHORE:   Your Honor, this is Chris Shore from

14   White & Case on behalf of Mr. Farnan.          May I be heard

15   quickly?

16                THE COURT:   Yes, Mr. Shore.

17                MR. SHORE:   All right.      What Mr. Farnan would like

18   is, consistent with what the debtor said, a hearing on

19   Wednesday, if we can all have it and I’ll talk about why I

20   don’t think that is impossible, but, at least, as a setting -

21   - the court setting a clear set of conditions on how the

22   process is going to move forward in Tennessee if that’s

23   what’s going to happen.

24                But just a quick digression.

25                After we left you last time, and after we got your
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 34 of 48
                                                                         33


1    ruling, the debtors proposed a process for monetizing the

2    companies.    Ms. Tilton went in another direction on, perhaps,

3    a true color moment.

4                 You know, Mr. Farnan came in after all the

5    prepetition, contacted the creditors, and he’s listened to

6    her for years about the importance of the companies, the

7    importance of the employees, the importance of maximizing

8    value, getting past, what she’s calling, noise about

9    conflicts and personal enrichment.

10                What went on last week is extremely troubling to

11   Mr. Farnan.    Ms. Tilton had the honor of -- and let’s be

12   clear about this, these are all single purpose entities in

13   which Ms. Tilton is the manager so whether we’re calling it

14   Zohar, or Ark, or Patriarch, it is Ms. Tilton.

15                As the owner of Dura, you heard, she brought in

16   the independents.    She was control over the company.            She is

17   the CEO of Dura.     Put forward a situation in which the

18   entities had to file in which she is proposed DIP lenders,

19   seeks to prime the Zohar debt that she put in place long

20   before this case started, before her using the intercreditor

21   rights as the ABL lender, that she acquired by acquiring the

22   ABL loans which she refused to allow to be taken out.

23                And as a DIP agent demand the sale process in

24   which she is perspective purchaser gets releases of all the

25   stalking horse protections.      And she gets to remain in
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 35 of 48
                                                                       34


1    continued control as CEO of Dura and is now conducting

2    business on behalf of Dura, all of which is leading to a

3    process in which there was no bones about it in Tennessee,

4    mainly even to a wipe out of her equity in C1, 2 and 3;

5    without all of that would have any input from the independent

6    director or the CRO.

7               From Mr. Farnan’s perspective, this is an

8    untenable situation.    First, and we got the position where

9    the company couldn’t survive a weekend without access to

10   cash.   What Mr. Farnan wants is, first, to avoid any more

11   harm to Dura.   It is one of the biggest portfolio companies

12   that is and always has been a key to repayment in full of the

13   1, 2 and 3, and Zohar is the largest creditor of that entity.

14              So we are definitely invested in making sure that

15   moves forward in the process which can be to pay liquidity;

16   two, he wants to avoid the 1, 2 and 3 rights getting impaired

17   in a manner that cannot be fixed if the court ultimately

18   takes jurisdiction and; three, he wants to protect, in full,

19   to the fullest extent possible the court’s jurisdiction.

20              Given what we’ve heard about where the liquidity

21   is and where Ms. Tilton is, you take the best path forward is

22   to have the hearing before the second interim.            We had a meet

23   and confer over the weekend.      The debtors said that they

24   could get papers in, and they did.

25              The parties agreed we didn’t need discovery right
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 36 of 48
                                                                         35


1    now to get this heard.    And I’m not sure the affiliate issue

2    is such a big issue.     It’s either owned by Ms. Tilton or it’s

3    owned by Z1, 2 and 3 that Ms. Tilton owns.           The Dura and the

4    1, 2 and 3 are affiliates in light of the common ownership of

5    Ms. Tilton if Z1, 2 and 3 is a direct affiliate.

6               Now if the court either can’t hear it or there are

7    issues that can’t be done, the Judge was very clear in

8    Tennessee that he wants a clear set of guidelines along what

9    he can do and I think, in fairness, to your sister court,

10   there do need to be some things put in place, not just

11   listening to the parties today, some of this may not be that

12   controversial.

13              I don’t think he should be approving a stalking

14   horse sale process as part of a financing.           Financing is

15   okay, but putting a sale process attached to it, I’m sure

16   given the excellence of debtors’ counsel and their advisors,

17   they can convince trade to stay onboard without a stalking

18   horse bidder being in place.      There will be a process.

19              There shouldn’t be any releases to implicate

20   estate assets of Z1, 2 and 3.       And it maybe just clarifying

21   that the releases aren’t going to anyway impinge upon Z1, 2

22   and 3 estate rights.     There shouldn’t be a good faith finding

23   that would prevent this court from finding that there was a

24   breach of the settlement agreement.         We heard a lot about why

25   Tennessee is a fine venue.
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 37 of 48
                                                                        36


1               But there’s no reason why Ms. Tilton and the

2    advisors of Dura couldn’t have come to Mr. Farnan as Dura was

3    required to do under the settlement agreement and had a

4    discussion about that in a joint monetization process in

5    every single thing that has happened to (indiscernible) Dura

6    and then without the input of Mr. Farnan or Mr. Katzenstein.

7               But there should be nothing in the ruling that the

8    court would have to make on an interim that would preclude

9    this court from finding that putting Dura into that process

10   constitutes a breach of the settlement agreement and reserves

11   the right to impose remedies on the signatories to the

12   settlement agreement if the court finds that that’s a breach.

13              It doesn’t sound like there’s any reason why the

14   Tennessee court would have to kick jurisdiction over the

15   ownership issue.     As Your Honor largely pointed out that

16   issue has been around this case for a long time, and we don’t

17   need two courts asserting jurisdiction, both of whom under

18   the Bankruptcy Code would have exclusive jurisdiction over

19   the assets of the debtor.

20              And then, finally, I don’t think there should be a

21   rollup of the ABL that, at least, at this stage in a way that

22   if it insulates Ms. Tilton’s purchase of those loans.             There

23   are issues that we need to look into there and those would be

24   estate claims of the 1, 2, 3 that we don’t want insulated

25   with the rollup.
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 38 of 48
                                                                        37


1               So, you know, just to go through that no rollup,

2    no stalking horse sale process tied to the financing, no

3    releases that implicate estate assets, no good faith finding

4    that would insulate a claim against the signatories in this

5    court for breach of the settlement agreement, and no taking

6    jurisdiction over the ownership issues.

7               And that’s all I have, Your Honor.

8               THE COURT:     Thank you.

9               MR. BENNETT:     Judge, it’s Ryan Bennett.

10              THE COURT:     Yes, Mr. Bennett.

11              MR. BENNETT:     On behalf of the Dura debtors.

12   Could I just correct a couple of things, or just comment on

13   that?

14              THE COURT:     Sure.

15              MR. BENNETT:     So, I was taken in the order that

16   was laid out, there are a lot of things that were imprecise

17   there in that rollout by Mr. Shore, but I think, first, like

18   with respect to Lynn knowing independents. Just so you’re

19   aware of the process, the independent directors at Dura were

20   recommended by the company’s advisors.

21              Now, Lynn, technically, had to officially appoint

22   them as the manager of Dura buyer, the non-debtor holdco, but

23   they were -- she did not know them, does not know them

24   personally, has never spoken with them.            And these folks have

25   great records in the restructuring community and would not
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 39 of 48
                                                                        38


1    sacrifice or risk those records to, you know, have some kind

2    of an inside line deal that I think was being intimated

3    there.

4                 But, again, you know, folks keep mentioning how

5    Dura is a party to this settlement agreement.            It’s just not

6    true.    We’re our own company down below and that agreement

7    was with different stakeholders above us and different

8    entities and funds and stuff.       We’re an operating company and

9    not subject or party to that settlement agreement.

10                And, finally, on that ownership dispute, we’re not

11   seeking to have -- to ask Judge Mashburn to decide that

12   ownership dispute.    That’s, again, above us and not between

13   us.     And so, we’re not looking to do that.

14                But everything else, I mean, with respect to

15   freeing him up to hear motions and requests for relief that

16   are in the best interest of the debtors’ estate pursuant to

17   and not some special custom guidelines, but just the

18   standards of the Bankruptcy Code and case law.

19                You know that’s what we’d like and that’s what we

20   think is necessary.       Again, we are an operating company with

21   a lot of fragility right now, and we need the ability to

22   realize the breathing space and protections afforded in the

23   Bankruptcy Code.

24                THE COURT:    So, Mr. Bennett, how is my ruling any

25   different than what the bankruptcy rules provide for?             It
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 40 of 48
                                                                       39


1    says that the court is limited to entering what is necessary

2    to avoid immediate and irreparable harm to the debtors’

3    estates.   Isn’t that what is standard, Judge Mashburn’s

4    standard is as we sit here today?

5               MR. BENNETT:     Your Honor, Judge Mashburn’s view,

6    as I believe was summarized by Mr. Barry, at the outset, was

7    that he could enter some relief but couldn’t add additional,

8    I don’t know, ancillary components to it.           Right, so if, you

9    know, he could do a two-page term sheet, he felt comfortable

10   on an irreparable harm basis, but couldn’t add additional

11   covenants and requirements to it because, you know -- and,

12   again, that’s his -- that was his view.

13              I think now we’re past the first day hearing.           The

14   view of the imminent irreparable harm, you know, in addition

15   to just his own perspective, his own perception, right, but

16   also just the standards, I think we’re best, at least from a

17   Dura standpoint, allowing ourselves to, you know, have access

18   to just the regular bankruptcy standards and burdens, and not

19   continue to layer on this particular requirement that has

20   caused him such pause and risk to, you know, our operating

21   profile.

22              THE COURT:     Okay. Thank you.

23              MR. BENNETT:     Thank you, Judge.

24              THE COURT:     All right. Does anyone else wish to be

25   heard before I let Mr. Barry have the last word?
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 41 of 48
                                                                            40


1               MR. MEISLER:     Yes, Your Honor.        This is Ron

2    Meisler, Skadden Arps, on behalf of the Dura DIP lender and

3    DIP agents.

4               There’s various things that Mr. Shore mentioned

5    as, you know, you can’t do this, you can’t do that, you can’t

6    do the other.

7               Your Honor, as far as the financing goes, as

8    mentioned in Paragraph 8 makes it clear that it’s not the

9    monetization process, so Judge Mashburn’s can’s on what the

10   terms of the DIP should be should not be shackled.

11              We are not seeking a release beyond capacity as

12   lender, and that’s from the borrower, so we’re not seeking

13   releases from the Zohar estate.       We’re not doing things in

14   this DIP that tie the hands of this court with respect to the

15   settlement agreement.

16              But Mr. Shore (indiscernible) says you can’t do a

17   rollup.   This is an ABL.    It’s the way an ABL works.           It

18   rolls over.     It turns inventory into cash, inventory into AR

19   into cash -- it’s the natural mechanics.           And I personally

20   never seen an ABL that doesn’t get rolled up.

21              With respect to, you know, the good faith finding,

22   well we’re a DIP lender. We need the 364(e) finding.              No

23   party on the planet would loan money to a Chapter 11 debtor

24   without that 364(e) finding.

25              And so, there are certain elements that Mr. Shore
      Case 19-12378-KBO    Doc 138-1   Filed 10/22/19   Page 42 of 48
                                                                         41


1    is demanding that are simply out of place and shouldn’t be

2    comments by this court.      We do understand that this court

3    could take the matter up on a venue transfer motion on or

4    prior to November 12th and that’s okay with us.              We really

5    think the rubber hits the road on the November 12th bid

6    procedures hearing.

7               Again, we think it’s straight down the middle that

8    what we did is absolutely okay and within the confines of the

9    settlement agreement.     But in between now and then, Your

10   Honor, we do have an investment in this, and so we would like

11   to see the Dura debtors can take the liquidity that we’re

12   operating and run a value maximizing process as the

13   settlement agreement states, its acknowledged that the CRO,

14   and I’m quoting Paragraph 10, it is acknowledged that the CRO

15   will act in the best interest of the Zohar funds and Tilton

16   in the best interest of the Group A portfolio companies.

17   Dura is one of those portfolio companies.

18              We are trying to act in the best interest of Dura.

19   We’re trying to maximize value.        And, Your Honor, quite

20   honestly, Mr. Shore and his clients and Zohar estate they’re

21   only worried about their term loan.          And so, they have a very

22   parochial interest and it just -- it doesn’t belong in our

23   DIP order, so we’re not trying their hands as to whatever it

24   is that they believe is going on in the settlement agreement.

25              Thanks, Your Honor.
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 43 of 48
                                                                         42


1                 THE COURT:   Okay.    Thank you.

2                 MR. LOHAN:   Your Honor.

3                 THE COURT:   Yes.

4                 MR. LOHAN:   I know Your Honor wants to get to Mr.

5    Barry, but may I be heard for just one second.              This is Brian

6    Lohan on behalf of Barton Hill.

7                 THE COURT:   Sure.

8                 MR. LOHAN:   I don’t know how Mr. Meisler can say

9    that the DIP it’s not part of monetization when the DIP

10   expressly tied its existence to the existence of a sale

11   process for the company that doesn’t contemplate a joint sale

12   process.

13                It’s all one and the same.        It’s really hard to

14   say a loan is a financing that’s separate from the sale

15   process.   They’re all intertwined.        And we think that’s just

16   inappropriate and it’s too far in light of the settlement

17   agreement.    That’s all.

18                THE COURT:   Okay.    Thank you.       Okay.

19                MR. MEISLER:   Excuse me, Your Honor.           Ron Meisler,

20   Skadden Arps.

21                It’s not the DIP loan.       (Indiscernible) that is

22   clearly, by the way, so that the company can implement

23   whatever it needs to implement to maximize value.

24                What Mr. Lohan is confusing is the bid procedures.

25   The bid procedures are mechanics for how the Dura debtors are
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 44 of 48
                                                                            43


1    going to go about marketing the business and implementing a

2    sale.    So that distinction is extremely important.               And while

3    it is the debtors’ bid procedures, it’s the debtors’ bid

4    process.    And we want to be sure that it’s one that maximizes

5    value.     We want to be sure it’s one that pays our DIP and

6    pays our ABL.

7                 We will cheer if there is a better bid.               We want

8    better bids.    We would love -- we’re a beneficiary also

9    because, yes, we have an equity interest in Dura and we hope

10   that all the debt gets paid off and there’s valuable that

11   rolls up to the equity.     That would be fantastic, but, Your

12   Honor, it’s critically important that nobody confuse a DIP

13   loan and a sale process.

14                Thank you, Your Honor.

15                THE COURT:   Okay.

16                MR. BARRY:   Your Honor, it’s Joe Barry.              I got to

17   chime in or I guess or I’m never going to get heard.

18                THE COURT:   Go ahead, Mr. Barry.

19                MR. BARRY:   Thank you, Your Honor.          A couple of

20   points.

21                First, I think to address Mr. Meisler’s sort of

22   nothing to see here attitude, I’ll give you a simple example

23   as to why there very much is something to see here.

24                There’s clearly a dispute under the settlement

25   agreement whether or not what’s being proposed here is a
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 45 of 48
                                                                        44


1    monetization event or not.       First of all, Mr. Meisler

2    contends that the financing is not but he hasn’t addressed

3    how the sale is not.    But, more importantly, there is a

4    dispute as to whether or not, at least, the financing is a

5    monetization event under the settlement agreement.

6               If Judge Mashburn gives the DIP lender, the DIP

7    lenders who is a signatory to the settlement agreement -- if

8    Judge Mashburn gives Ark a good faith finding on that debt,

9    on that DIP loan, how then can we come back -- they’re going

10   to come back to Your Honor and say, Judge, even if we breach

11   the settlement agreement, we got a finding in Tennessee that

12   says us doing so within good faith.

13              So, I’m not going to make our argument here,

14   Judge, but just to address, again, the nothing to see here

15   view expressed by Mr. Meisler, there’s just one small example

16   as to why this is much more complicated than just an ordinary

17   everyday DIP.

18              Another thing --

19              UNIDENTIFIED SPEAKER:         (indiscernible).

20              THE COURT:    Go ahead, Mr. Barry.

21              MR. BARRY:    Thank you.

22              There was a reference that the determination of

23   what goes in and what comes out of the DIP should be within

24   Judge Mashburn’s purview.        Well that may be true if Zohar’s

25   weren’t being primed, but, again, there’s the jurisdictional
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 46 of 48
                                                                           45


1    defect allowing Judge Mashburn to allow the priming of the

2    Zohar’s liens and debt claims because, again, that’s the

3    exclusive jurisdiction of Your Honor under 28 U.S.C. 1334.

4    So, again, this is not an ordinary everyday restructuring

5    situation where there’s nothing to see.

6                Third, we get that Mr. Bennett needs and wants --

7    desperately needed financing, and we support them getting

8    that financing.   The problem is the terms of those financing

9    are being controlled by Ms. Tilton and the Ark entity.               So,

10   it’s not that we oppose them getting the funding at all.

11   It’s that they’re doing tremendous violence to the value of

12   the Zohar estates in doing it.

13               Finally, Your Honor, our view on -- this is a

14   scheduling conference.    Our view is that Judge Mashburn

15   should be permitted to do what he needs to do but only to the

16   extent it doesn’t violate Zohar’s rights, impair our claims

17   or, otherwise, do injustice to what’s pending before Your

18   Honor including the monetization process and including 1334.

19               So, we’re not looking for you to shackle Judge

20   Mashburn.   To the extent he can be freed up that’s fine, but

21   I think we all need to keep in mind the thing that’s really

22   shackling him are the terms of the DIP.           It’s not anything

23   Your Honor has done.

24               THE COURT:   Okay.    Thank you very much.

25               I have been given a lot to think about.               And I
      Case 19-12378-KBO   Doc 138-1    Filed 10/22/19   Page 47 of 48
                                                                            46


1    understand we need a prompt ruling, but I need a little bit

2    of time to think about if I need to modify the terms of my

3    order, so here’s what I’d like to do.

4               I’d like to reconvene and at 4:15, if we can all

5    reconvene via CourtCall and, at that point, we’ll address the

6    matters before the court.        Okay.   So, we’re going to take a

7    brief break, and I will be back online at 4:15.              Thank you.

8         (Recess at 3:21 p.m.)

9         (Proceedings resumed at 4:20 p.m.)

10              THE COURT:    Good afternoon, counsel.            This is

11   Judge Owens.   Thank you very much for affording me a few

12   moments to collect my thoughts after the presentation about

13   an hour ago.

14              So, here is what I would like to do:

15              First, the court intends to hold a hearing on the

16   debtor’s venue motion on Friday, November 1st at 9:30 a.m.                  I

17   would like the parties to meet and confer regarding an

18   appropriate briefing schedule, but I’d like replies filed no

19   later than end of the day Tuesday.         A certification of

20   counsel with an order approving the agreed upon briefing

21   schedule should be filed and submitted by this Wednesday.

22              Second, the parties today have asked this court to

23   make significant rulings with respect to the DIP financing

24   motion that will be before Judge Mashburn this week, and to

25   modify the order it entered last week regarding the relief
      Case 19-12378-KBO   Doc 138-1   Filed 10/22/19   Page 48 of 48
                                                                           47


1    Judge Mashburn may enter in the Dura cases; however, I

2    decline to do so.

3               The parties have attempted to summarize the DIP

4    relief sought, but as we all know the devil is in the

5    details.   What I have heard, however, is extremely troubling

6    and I will not be inclined to readily approve such relief;

7    nonetheless, that is for Judge Mashburn to decide.                My order

8    is consistent with Rule 6003, 4001, and 1014, and it will

9    stand as written.

10              I will simply note that any order that is to be

11   entered by Judge Mashburn on Wednesday is an interim order

12   and under the bankruptcy rules and our local rules that

13   relief can be re-visited at a final hearing by the court with

14   jurisdiction at that time.

15              Thank you.    I will look for the certification of

16   counsel on Wednesday.

17              We will stand adjourned.         Thank you.

18        (Proceedings concluded at 4:25 p.m.)

19                               CERTIFICATE

20

21   I certify that the foregoing is a correct transcript from the
22   electronic sound recording of the proceedings in the above-
23
     entitled matter.
24
     /s/Mary Zajaczkowski__ _________                  October 22, 2019
25   Mary Zajaczkowski, CET**D-531
